June 19, 2007 To: BNP PARIBAS From: FORD CREDIT AUTO OWNER TRUST 2007-A c/o U.S. Bank Trust National Association, as Owner Trustee 300 Delaware Avenue, Ninth Floor Wilmington, Delaware 19801 Attention: Corporate Trust Department Telephone:(302) 552-3200 Facsimile:(302) 552-3129 Re:Interest Rate Swap Reference No MAD66641 Ladies and Gentlemen: The purpose of this letter agreement is to confirm the terms and conditions of the Swap Transaction entered into between BNP PARIBAS (“Party A”) and Ford Credit Auto Owner Trust 2007-A (“Party B”) on the Trade Date listed below (the “Transaction”).This letter constitutes a “Confirmation” as referred to in the Agreement specified below. The definitions and provisions contained in the 2efinitions (as published by the International Swaps and Derivatives Association, Inc.) are incorporated into this Confirmation.For these purposes, all references in those Definitions to a “Swap Transaction” will be deemed to apply to the Transaction referred to herein.In the event of any inconsistency between those Definitions and this Confirmation, this Confirmation will govern. 1.This Confirmation supplements, forms part of, and is subject to, the ISDA Master Agreement and the Schedule thereto, both dated as ofJune 19, 2007, between you and us (as amended, supplemented or otherwise modified from time to time, the “Agreement”).All provisions contained in the Agreement govern this Confirmation except as expressly modified below.Other capitalized terms used herein and not otherwise defined will have the meanings given them in the Indenture referred to in the Agreement.In the event of any inconsistency between those terms and this Confirmation, this Confirmation will govern. 2.The terms of the particular Transaction to which this Confirmation relates are as follows: Party A: BNP PARIBAS Party B: Ford Credit Auto Owner Trust 2007-A. Trade Date: June 19, 2007. Effective Date: June 27, 2007. Notional Amount: For the first Calculation Period (from and including, June 27, 2007 to but excluding July 15, 2007), the Notional Amount of this Transaction for purposes of calculating payments due by either party on the first Payment Date will be $287,596,000.With respect to any subsequent Calculation Period up through and including the Calculation Period ending on but excluding April 15, 2010, the Notional Amount will be the Note Balance of the Class A-2b Notes (after giving effect to all amounts paid on the Payment Date that is the first day of such Calculation Period) as stated on the Servicer’s monthly investor report relating to such Payment Date (the “Actual Balance”).Party B will determine the Notional Amount and will inform Party A of such determination by the twelfth day of each calendar month using the aggregate outstanding principal balance for the Class A-2b Notes prior to giving effect to any payments of principal of Class A-2b Notes on the following Payment Date, as shown in the Servicer's monthly investor report relating to such Payment Date. Termination Date: The earlier of April 15, 2010 and the date the aggregate outstanding principal balance of the Class A-2b Notes has been reduced to zero. Fixed Amounts Fixed Rate Payer: Party B. Fixed Rate Payer Payment Date: The 15th day of each calendar month, subject to adjust­ment in accordance with the Following Business Day Convention. Period End Date: The 15th day of each calendar month, with No Adjust­ment.(This means that each Calculation Period for the Fixed Amount will have 30 days, except for the Initial Calculation Period, which will commence on June 27, 2007 and end on and excluding July 15, 2007.) Fixed Rate: 5.41% Fixed Rate Day Count Fraction: 30/360 Floating Amounts Floating Rate Payer: Party A. 2 Floating Rate Payer Payment Dates: The 15th day of each calendar month, subject to adjust­ment in accordance with the Following Business Day Convention. Floating Rate for Initial Calculation Period: To be determined on June 25th, 2007 (excluding spread) Floating Rate Option: USD-LIBOR-BBA. Designated Maturity: One month. Spread: Plus 0.01% Floating Rate Day Count Fraction: Actual/360. Reset Dates: The first day of each Floating Rate Payer Calculation Period. Business Days: New York and Delaware. 3.Account Details Payments to Party A: BNP PARIBAS NEW YORK, NEW YORK Swift Code:BNPAUS3NXXX A/C 00200-194093-001-36 Favor:BNP PARIBAS Swift Code: BNPAFRPP Attn: Swaps and Derivatives Back Office Payments to Party B: The Bank of New York ABA # 021000018 Acct #111-565 Attn:John Rooney For further credit to:Ford Credit Auto Owner Trust 2007-A Collection Acct TAS #879479 Party A Operations Contact: BNP Paribas BFI-LSI-CMO-Back Office Swaps ACI:CSB04A1 75450 Paris Cedex 09 France Fax: +33 1 42 98 67 04 3 Party B Operations Contact: Ford Credit Auto Owner Trust 2007-A c/o U.S. Bank Trust National Association, as Owner Trustee 300 Delaware Avenue, Ninth Floor Wilmington, Delaware 19801 Attn:Corporate Trust Administration Telephone: (302) 552-3102 Fax:(302) 552-3129 with copies to: The Bank of New York, as Indenture Trustee for Ford Credit Auto Owner Trust 2007-A 101 Barclay Street Floor 8 West New York, New York 10286 Attn: Structured Finance Services - Asset Backed Securities, Ford 2007-A Telephone: (212) 815-4389 Fax:(212) 815-2493; and Ford Motor Credit Company c/o Ford Motor Company WHQ, One American Road Suite 801-C1 Dearborn, Michigan48126 Attention:Securitization Operations Supervisor Telephone: (313) 206-5899 Fax: (313) 390-4133 4 Please confirm that the foregoing correctly sets forth the terms of our agreement by executing this Confirmation and returning it to us. Best Regards, FORD CREDIT AUTO OWNER TRUST 2007-A By: U.S. BANK TRUST NATIONAL ASSOCIATION, not in its individual capacity but solely as Owner Trustee By: /s/ Mildred F. Smith Name:Mildred F. Smith Title:Vice President BNP PARIBAS By: /s/ Kerri Nuccio Name:Kerri Nuccio Title: Authorized Signatory BNP Paribas Securities Corp. on behalf of BNP Paribas [SIGNATURE PAGE FOR A-2b FRONT END SWAP CONFIRM]
